                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


    MICHAEL WAGNER, ET AL.,                                        CIVIL ACTION
        Plaintiffs

    VERSUS                                                         NO. 19-2721

    GARY REISS, ET AL.,                                            SECTION: “E” (4)
        Defendants


                                ORDER AND REASONS
         Before the Court is a motion to remand this case to the Twenty-Fourth Judicial

District for the Parish of Jefferson, filed by Plaintiffs Michael Wagner and Courtney

Wagner, individually and on behalf of their minor children, W.W. and L.W.1 Defendants

Mederi RF, LLC (“Mederi”) and Dr. Mark Noar oppose.2 For the following reasons, the

Court DENIES the motion to remand.

                                    BACKGROUND

         Plaintiffs allege Michael Wagner underwent a procedure known as Stretta to treat

his gastroesophageal reflux disease.3 The procedure was performed by Dr. Gary Reiss. 4

Plaintiffs allege that, as a result of the Stretta procedure, Michael Wagner developed

gastroparesis. 5 They allege Mederi “and/or” Dr. Noar are “primarily responsible for

designing, testing, taking to market, marketing, promoting, selling, labeling, formulating

warnings and/or distributing Stretta.”6




1 R. Doc. 11.
2 R. Doc. 19.
3 R. Doc. 1-1 at 2.
4 Id. at 3.
5 Id. at 2.
6 Id. at 4.


                                             1
        Plaintiffs allege that, on December 28, 2018, they “filed a proposed complaint and

request for a medical review panel with the State of Louisiana, Division of Administration

in accordance with the applicable statutes of the State of Louisiana.” 7 They do not allege

a medical review panel has rendered an opinion in their case. Defendants allege that, as

of March 7, 2019, no medical review panel had been convened.8

        Plaintiffs filed the instant suit on February 4, 2019 against Mederi and Drs. Reiss

and Noar in the Twenty-Fourth Judicial District for the Parish of Jefferson.9 Plaintiffs

allege Michael Wagner is entitled to damages for the injuries he suffered. 10 Plaintiffs

allege Courtney Wagner and their minor children W.W. and L.W. are entitled to damages

for loss of service and society.11 Plaintiffs allege Defendants are liable for negligence under

article 2315 of the Louisiana Civil Code.12

        On March 21, 2019, Mederi and Dr. Noar removed the case to this Court, invoking

this Court’s diversity jurisdiction under 28 U.S.C. § 1332. 13 Plaintiffs represent they are

Louisiana domiciliaries. 14 In their Notice of Removal, Mederi and Dr. Noar represent

Mederi is a citizen of Texas because it is a limited liability company, the sole member of

which is Debra Krahel, a Texas domiciliary.15 Mederi and Dr. Noar represent Dr. Noar is

a Maryland domiciliary.16 They represent Dr. Reiss is a Louisiana citizen, but argue his

presence in the case does not destroy complete diversity because he is improperly joined.17



7 Id. at 7.
8 R. Doc. 1 at 5.
9 R. Doc. 1-1.
10 Id. at 3.
11 Id.
12 Id. at 7.
13 R. Doc. 1.
14 R. Doc. 1-1 at 1.
15 R. Doc. 7 at 1–2.
16 R. Doc. 1 at 3.
17 Id. at 4.


                                              2
        On April 15, 2019, Plaintiffs filed the instant motion.18 They argue the Court should

remand this case to state court because Dr. Reiss destroys complete diversity of

citizenship.19 Mederi and Dr. Noar oppose.20

                                        LEGAL STANDARD

        Federal courts are courts of limited jurisdiction and possess only the authority

conferred upon them by the United States Constitution or by Congress.21 Pursuant to 28

U.S.C. § 1332, federal district courts have original jurisdiction of all civil matters where

the parties are citizens of different states and the amount in controversy exceeds

$75,000.22 If these requirements are met, a defendant generally may remove the action

originally filed in state court to federal court.23

        If a non-diverse defendant has been improperly joined, a defendant may

nonetheless remove the action, and that defendant’s citizenship is disregarded for

purposes of determining whether the federal court has diversity jurisdiction. 24 “To

establish a claim for improper joinder, the party seeking removal must demonstrate either

(1) actual fraud in the pleading of jurisdictional facts, or (2) inability of the plaintiff to

establish a cause of action against the non-diverse party in state court.”25 “The test for

improper joinder where there is no allegation of actual fraud is whether the defendant has

demonstrated that there is no possibility of recovery by the plaintiff against an in-state

defendant.” 26 “In determining the validity of an allegation of improper joinder, the



18 R. Doc. 11.
19 R. Doc. 11-1.
20 R. Doc. 19.
21 Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001).
22 28 U.S.C. § 1332(a).
23 See 28 U.S.C. § 1441(a).
24 See Rodrigue v. Continental Ins. Co., No. 14-1797, 2014 WL 4999465 (E.D. La. Oct. 7, 2014).
25 McDonal v. Abbott Labs., 408 F.3d 177, 183 (5th Cir. 2005).
26 Id. at *2 (citing See Smallwood v. Illinois Cent. R. Co., 385 F.3d 568, 573 (5th Cir. 2004)).


                                                     3
district court must construe factual allegations, resolve contested factual issues, and

resolve ambiguities in the controlling state law in the plaintiff’s favor.”27 “The court may

conduct a Rule 12(b)(6)-type analysis, looking initially at the allegations of the complaint

to determine whether the complaint states a claim under state law against the in-state

defendant.”28

       “Jurisdictional facts are determined at the time of removal, not by subsequent

events.”29 “Thus, to determine whether a plaintiff has improperly joined a non-diverse

defendant, the district court must examine the plaintiff's possibility of recovery against

that defendant at the time of removal.”30

                                    LAW AND ANALYSIS

       In their state court petition, Plaintiffs state Defendants are liable for negligence

under article 2315 of the Louisiana Civil Code.31 The Louisiana Medical Malpractice Act

(“LMMA”)32 imposes “limitations on tort liability for a qualified health care provider . . .

to claims arising from medical malpractice.”33 The LMMA defines malpractice, in relevant

part, as “any unintentional tort or any breach of contract based on health care or

professional services rendered, or which should have been rendered, by a health care

provider, to a patient.”34 The LMMA applies to Plaintiffs’ claim against Dr. Reiss because

the claim arises from Dr. Reiss’ alleged negligence in administering the Stretta procedure.




27 Id. (citing Burden v. Gen. Dynamics Corp., 60 F.3d 213, 216 (5th Cir. 1995)).
28 Smallwood, 385 F.3d at 573.
29 Louisiana v. Am. Nat'l Prop. & Cas. Co., 746 F.3d 633, 635 (5th Cir.2014).
30 Flagg v. Stryker Corp., 819 F.3d 132, 136–37 (5th Cir. 2016) (en banc).
31 R. Doc. 1-1 at 7.
32 LA. REV. STAT. § 40:1231.1 et seq.
33 LaCoste v. Pendleton Methodist Hosp., L.L.C., 2007-0008 (La. 9/5/07), 966 So. 2d 519, 524 (internal

quotation marks omitted).
34 LA. REV. STAT. § 40:1231.1(A)(13).


                                                  4
        The LMMA provides, “No action against a health care provider covered by this

Part, or his insurer, may be commenced in any court before the claimant’s proposed

complaint has been presented to a medical review panel.”35 The Louisiana Supreme Court

has explained this requirement as follows:

                [N]o action for malpractice against a qualified health care
                provider, or his insurer, may be commenced in any court prior
                to submission of the complaint to a medical review panel and
                the panel has rendered its expert opinion on the merits of the
                complaint, unless this requirement is waived by the parties'
                agreement.36
        In Flagg v. Stryker Corp., the plaintiff alleged a toe implant surgery was

unsuccessful and caused him pain.37 He brought suit against his healthcare providers and

the manufacturers of the implant.38 He failed to submit his claim against his healthcare

providers to a medical review panel before filing suit.39 The Fifth Circuit, sitting en banc,

held a plaintiff’s claim under the LMMA “must be dismissed without prejudice if the

plaintiff fails to satisfy this exhaustion requirement before filing suit.” 40 Because the

plaintiff could not establish a cause of action against his healthcare providers, the plaintiff

improperly joined the healthcare providers as defendants.

        Similarly, in this case, Plaintiffs did not satisfy the LMMA’s exhaustion

requirement before filing suit. As a result, Plaintiffs cannot establish a cause of action

against Dr. Reiss. Dr. Reiss was improperly joined, and his presence in the case does not

destroy complete diversity. The Court denies Plaintiffs’ motion to remand.




35 LA. REV. STAT. § 40:1231.8(B)(1)(a)(i).
36 Delcambre v. Blood Sys., Inc., 2004-0561 (La. 1/19/05), 893 So. 2d 23, 27.
37 819 F.3d at 134.
38 Id.
39 Id. at 135.
40 Id. at 138 (citations and internal quotation marks omitted).


                                                    5
                                      CONCLUSION

           For the foregoing reasons, IT IS ORDERED that the motion to remand this case

to the Twenty-Fourth Judicial District for the Parish of Jefferson, filed by Plaintiffs

Michael Wagner and Courtney Wagner, individually and on behalf of their minor

children, W.W. and L.W., be and hereby is DENIED.41

           New Orleans, Louisiana, this 15th day of May, 2019.


                                       ________________________________
                                                SUSIE MORGAN
                                         UNITED STATES DISTRICT JUDGE




41   R. Doc. 11.

                                             6
